Citation Nr: 0031112	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-46 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for urinary tract 
stricture with recurrent urinary tract infections.

2.  Entitlement to service connection for tendonitis of the 
right hand, also claimed as painful joints in the hand.

3.  Entitlement to service connection for a dental condition 
(claimed as two cracked teeth supporting a bridge), including 
for the purpose of obtaining Department of Veterans Affairs 
(VA) outpatient dental treatment.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran had active air service from November 1989 to May 
1995.  This matter comes to the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision of the VA 
Phoenix Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's congenital hypospadius with resulting 
urinary tract stricture and recurrent urinary tract 
infections was not aggravated during service, including by 
superimposed disease or injury. 

2.  The preponderance of the evidence shows that he does not 
currently have a right hand disability which is related to 
his active service or any incident therein.

3.  The preponderance of the evidence shows that the veteran 
does not currently have a service-connected compensable 
dental condition.

4.  He does not currently suffer from a dental condition due 
to in-service combat wounds or other service trauma; he was 
not a prisoner of war during service; he does not have an 
adjudicated service-connected compensable dental disability 
or a dental condition clinically determined to be 
complicating a medical condition currently being treated by 
VA; he is not shown to be a Chapter 31 vocational 
rehabilitation trainee.


CONCLUSIONS OF LAW

1.  Urinary tract stricture with recurrent urinary tract 
infections due to congenital hypospadius was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§  3.303, 3.306 (2000).  

2.  Tendonitis of the right hand, also claimed as painful 
joints in the right hand, was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.306 (2000).

3.  The criteria for service connection for a dental 
condition (claimed as two cracked teeth supporting a bridge), 
including for the purpose of obtaining VA outpatient dental 
treatment, have not been met.  38 U.S.C.A. §§ 1110, 1131, 
1712, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.306, 3.381, 
4.150, 17.120, 17.123 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the record shows that at his February 1989 
service entrance medical examination, the veteran reported a 
history of recurrent urinary tract infections.  Clinical 
evaluation of his genitourinary system revealed scarring from 
previous hypospadius surgery.  Also observed were surgical 
scars on the right hand which were noted to be secondary to 
previous repair of a severed tendon.  The veteran indicated 
that he had no current complaints regarding his right hand.

In a February 1989 letter to an Air Force recruiting office, 
the veteran's private urologist explained that the veteran 
had been born with hypospadias, a congenital malformation of 
the penis and urethra, and had undergone surgical repairs of 
the hypospadias in 1968, 1969, and 1979.  He indicated that 
he first saw the veteran in January 1988 because of residual 
problems with the previous childhood repairs of the 
hypospadias.  At that time, he had recurrent bladder 
infections because of stricture of his reconstructed urethra.  
In April 1988, it was indicated that the veteran underwent a 
repair of the stricture, including a bladder mucosal graft to 
reconstruct the urethra.  The urologist indicated that the 
veteran healed very well with an excellent result, except for 
some minimal scarring and a slight narrowing just inside the 
urinary opening, not of a magnitude to cause any 
complications.  He stated that in December 1988, that the 
veteran had another cystopic incision of a wide caliber 
stricture and had done well since that time.  No further 
difficulties were anticipated.  In summary, it was his 
opinion that the veteran would have no long-term implications 
or restriction of physical activity, including basic 
training.  

In-service medical records show that in November 1992, the 
veteran sought treatment, reporting that he felt that he had 
a urinary tract infection.  The following month, he was seen 
in a urology clinic where he complained of a spraying stream 
and pain with ejaculation.  By way of history, it was noted 
that he had been born with hypospadius and had undergone 
surgical repair at ages 3, 4, and 5.  Subsequently, he had 
multiple problems and underwent a bladder mucosa graft in 
1988.  Follow-up cystoscopy in 1989 revealed a small 
stricture which was corrected.  With respect to current 
findings, a urinalysis was within normal limits.  The 
impression was bacterial prostatitis.  A cystoscopy was 
recommended to rule out fossa strictures.  In January 1993, a 
stricture was found on cystoscopy and dilation was performed.  
In April 1993, the veteran again sought treatment for a 
possible urinary tract infection.  A history of urethral 
strictures was noted.  The assessment was rule out urinary 
tract infection and recurrent urethral strictures.  In May 
1993, a cystoscopy with dilation was again performed.  

Subsequent service medical records show that the veteran was 
seen for recurrent urinary tract infections.  He was treated 
with antibiotics and cystoscopy with dilation about every 
three to four months.  On examination in November 1993, it 
was noted that he had two urinary tract infections in the 
past five months, but that he was asymptomatic.  The 
assessment was urethral structures with history of urinary 
tract infections and negative intravenous pyelogram (IVP).  
The examiner discussed options with the veteran and decided 
that, if he did well (maintained a good stream and had no 
urinary tract infection), treatment by cystoscopy with 
dilation every three months would be continued.  However, he 
noted that surgical treatment might be necessary eventually.

On examination March 1994, the veteran indicated that he was 
doing well without urinary tract infection the past three 
months.  He was advised to return to the clinic in three 
months or sooner if he experienced a change in his voiding 
status.  The physician indicated that he would consider 
another cystoscopy with dilation if the veteran developed 
recurrent urinary tract infection.  In October 1994, he was 
seen for dysuria.  He reported that he had a history of 
urethral stricture, requiring dilation every three months.  
The assessment was rule out sexually transmitted disease vs. 
urinary tract infection.  In December 1994, his urinary tract 
infection resolved.

In January 1995, the veteran was seen in the urology clinic.  
At that time, it was noted that he had a history of 
hypospadius with previous problems with distal strictures.  
The physician noted that he had performed several prior 
dilations on the veteran and that he had five documented 
urinary tract infections or changes in stream since November 
1993.  He indicated that the veteran was then doing well.  

At his February 1995 service separation medical examination, 
the veteran reported a history of painful or frequent 
urination.  It was noted that he had hypospadius since birth, 
surgically corrected in 1967, 1968, 1969, and 1988.  It was 
also noted that he had recurrent urinary tract infection with 
blood in the urine, secondary to hypospadius.  It was also 
noted that he reported that he had painful 3rd and 4th joints 
of the right hand since December 1994, the etiology of which 
was unknown.  

Thereafter, in March 1995, the veteran sought treatment for 
intermittent subjective pain in his right hand, specifically, 
the joints of the middle and ring fingers.  Physical 
examination showed no swelling, deformity, discoloration, or 
loss of motion.  Neurovascular examination was satisfactory 
and there was no tenderness to palpation.  X-ray study of the 
right hand was normal.  The assessment was normal examination 
of the right hand.

Following separation from service, in May 1995, the veteran 
filed claims of service connection for several disabilities, 
including urinary tract strictures and painful joints in the 
hands.  

By February 1996 rating decision, the RO denied his claims, 
finding the record contained no competent evidence of a 
current disability of the hands and that his urinary tract 
stricture condition was a congenital or developmental defect 
for which service connection could not be granted.  

The veteran appealed the RO determinations.  In his June 1996 
Notice of Disagreement, he acknowledged that he had been born 
with congenital hypospadius, had surgery, became "stricture-
free," and was accepted for military service.  During 
service, however, he indicated he had complications, i.e., 
another stricture.  Thereafter, he indicated he developed 
recurrent urinary tract infection which continued to the 
present.  With respect to his right hand, he reported he had 
pain and decreased strength in his right hand since December 
1994.

In support of the claim, the RO obtained VA outpatient 
treatment records from July 1995 to August 1996, showing that 
in July 1995, the veteran sought treatment for several 
complaints, including right hand stiffness and soreness.  The 
assessment was chronic tendonitis.  In September 1995, he was 
seen on follow-up for complaints of right hand pain; he was 
given an injection of steroids at the base of each finger.  
In October 1995, it was noted he had good results from the 
injections.  

In December 1995 and January 1996, the veteran was treated 
for a urinary tract infection.  In February 1996, he reported 
being born with hypospadius and having surgical repair in 
1968, 1969, 1987.  He also indicated he had recurrent urinary 
tract infections.  The assessment was recurrent urinary tract 
infections and prostatitis.  

In March 1996, he sought treatment for pain in digits three, 
four and five of the right hand.  He reported a history of 
right small finger trauma and tendon repair in 1977.  
Physical examination showed good range of motion.  Later that 
month, he sought treatment for right palm pain.  There was 
limited range of motion of the fourth and fifth digits, but 
no atrophy.  Electromyography (EMG) showed no carpal tunnel 
syndrome.  

In April 1996, he reported a urinary tract infection with 
variable stream.  The diagnoses included rule out strictures 
secondary to hypospadius.  The following month, 
cystourethroscopy revealed a large caliber stricture in the 
pendulous urethra, possibly at the proximal side of the 
hypospadias repair.  In July 1996, it was noted that he had 
hypospadius repair about 9 years earlier and cystoscopic 
dilation approximately two months earlier.  He was currently 
asymptomatic.  The impression was urethral stricture.  

On January 1997 VA orthopedic examination, the veteran 
reported that in the Fall of 1994, he began to have pain in 
his right hand in the area of the volar aspect of digits 
three, four and five.  He indicated that he also felt some 
weakness in the hand in the gym while lifting weights.  On 
examination, a scar was observed on the right forearm, palm, 
and small right finger, which he indicated was from a flexor 
tendon repair in 1977.  He had full extension of all the 
digits of the right hand except for the right small finger.  
The examiner noted that this deficit was due to the old 
injury.  Sensory examination was normal and there was no 
intrinsic muscle weakness.  The diagnosis was complaint of 
pain in the right hand and digits, etiology unclear.  The 
examiner concluded that there was no evidence of tendonitis 
or history of any injury which would indicate any 
relationship to active service.  

On VA medical examination in January 1997, the veteran 
reported a history of being born with a hypospadias and 
having it repaired at the age of 3 or 4.  It was noted that 
the repair was not satisfactory and in 1987, he had surgical 
revision with very good results.  The examiner noted that 
post-service treatment records showed the veteran had 
cystoscopy and urethroscopy in May 1996 which revealed slight 
tightness at the urethral meatus and in the midpendulous 
urethra, but no real stricture.  It was noted that the 
urethral meatus was dilated and the stream improved and 
remained essentially the same since that time.  The veteran 
also reported recurrent urinary tract infections, as well as 
some prostatitis.  The diagnosis was congenital hypospadias 
with repair and secondary revision of repair, history of 
recurrent urinary tract infections and possibly prostatitis.  
The examiner indicated that with the hypospadias repairs, a 
catheter was certainly necessary for bladder drainage and 
urethral bridging.  He indicated that this could well have 
set the stage for recurrent urinary tract infections.


II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2000).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (2000).  

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137 
(West 1991); 38 C.F.R. § 3.304 (2000).

Congenital or developmental defects, considered by their 
nature to have existed prior to service, are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. § 3.303(c).  Therefore, service connection may not 
be granted for defects of congenital, developmental or 
familial origin, unless the defect was subject to a 
superimposed disease or injury.  VA O.G.C. Prec. Op. 82-90 
(July 18, 1990), 55 Fed. Reg. 45,711 (1990).

If a disability is found to have preexisted service, then 
service connection may only be predicated based on a finding 
of aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  If the Secretary has overcome the 
presumption of soundness and it has been determined that the 
veteran's condition preexisted service, the next question is 
whether or not the preexisting condition was aggravated by 
service.  38 C.F.R. § 3.306 (2000). 

Under 38 U.S.C.A. § 1153 (West 1991) and 38 C.F.R. § 3.306 
(2000), a preexisting injury or disease will be considered to 
have been aggravated by service where there is an increase in 
disability during such service, unless there is a finding 
that the increase in disability is due to the natural 
progress of the disease.  The regulation further provides 
that aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306- 307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

In a claim for benefits, when there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107(b))

III.  Analysis

The Board notes that recently-enacted Veterans Claims 
Assistance Act of 2000, contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In essence, the new law 
revises the former section 5107(a) of title 38 U.S. Code to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before VA is obligated 
to assist the claimant in the developing the facts pertinent 
to the claim.  

In pertinent part, the new law provides that the Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The duty 
to assist includes obtaining relevant records (including 
private records) that the claimant adequately identifies and 
authorizes VA to obtain and providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  An examination is deemed 
"necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service, but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  

In this case, the Board concludes that the Secretary has 
fully met its obligations to the veteran under the Veterans 
Claims Assistance Act of 2000.  The record reveals that the 
RO has made every reasonable effort to obtain relevant 
records identified by the veteran.  His service medical 
records have been obtained, as have pertinent VA clinical 
records.  In addition, he has been afforded VA orthopedic, 
medical, and dental examination addressing the etiology of 
his claimed disabilities.  

Urinary tract stricture with recurrent urinary tract 
infections

Initially, it is noted that the evidence is undisputed that 
the veteran was born with hypospadias, a congenital 
malformation of the penis and urethra.  Both his service 
medical records and the post-service medical records show 
that he experiences secondary urinary tract strictures and 
recurrent urinary tract infections as a result of this 
congenital defect.  

As set forth above, an award of service connection for 
congenital or developmental defects is not authorized as they 
are not considered diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. § 3.303(c).  It is 
noted, however, that VA's General Counsel has determined that 
if the congenital defect was subject to a superimposed 
disease or injury during active service, service connection 
may be warranted for the resultant disability.  VA O.G.C. 
Prec. Op. 82-90 (July 18, 1990), 55 Fed. Reg. 45,711 (1990).  
In this case, however, there is no such evidence showing that 
the veteran's congenital hypospadias was subject to a 
superimposed disease or injury during his military service.  
While he was treated frequently for urinary tract stricture 
and urinary tract infections, the medical evidence of record 
indicates that such conditions were symptomatology resulting 
from the congenital defect, not superimposed disease or 
injury which aggravated the underlying pathology.  Thus, 
service connection for urinary tract stricture and recurrent 
urinary tract infections due to congenital hypospadias.

Tendonitis of the right hand, claimed as painful joints in 
the hand

The veteran also claims entitlement to service connection for 
a disability manifested by painful joints in the right hand.  
His service medical records show that he first complained of 
painful joints in the right hand at his February 1995 service 
separation medical examination.  The following month, he 
again complained of intermittent subjective pain in the 
joints of the right middle and ring fingers.  However, 
examination failed to identify any right hand pathology and 
the assessment was normal examination of the right hand.

The post-service medical records show that in July 1995, the 
veteran sought VA outpatient treatment for several 
complaints, including stiffness and soreness in the right 
hand.  The assessment was chronic tendonitis; he received 
good results from an injection of steroids at the base of 
each finger.  In March 1996, he sought treatment for pain in 
digits three, four and five of the right hand.  EMG showed no 
carpal tunnel syndrome; no diagnosis was rendered.  

In January 1997, the RO scheduled the veteran for a VA 
medical examination for the purposes of obtaining a medical 
opinion as to "the etiology of any chronic hand condition 
(if existent) and its relationship to his active duty 
service."  After examining the veteran and thoroughly 
reviewing the claims folder, the examiner diagnosed complaint 
of pain in the right hand and digits, etiology unclear.  He 
further concluded that there was no evidence of tendonitis or 
history of any injury which would appear to indicate any 
relationship between the veteran's subjective pain and his 
active service.  

Here, the Board notes that Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  In the absence of 
proof of present disability there can be no valid claim.  In 
Hickson v. West, 12 Vet. App. 247 (1999), the Court concluded 
that in order to prevail on the issue of service connection 
on the merits, "there must be medical evidence of a current 
disability.  In that regard, in Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), the Court held that "pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."  

The service medical records document the veteran's complaints 
of subjective right hand pain; however, no pathology could be 
identified.  While VA outpatient treatment records indicate 
that the veteran's right hand pain was assessed as tendonitis 
in July 1995, on VA orthopedic examination in January 1997, 
the examiner concluded that there was no evidence of 
tendonitis or history of any right hand injury which would 
appear to indicate any relationship to active service.  

The Board assigns great probative value to the January 1997 
VA medical examination report.  The examiner reviewed the 
veteran's claims folder in depth, citing each instance of 
right hand treatment in his examination report, including the 
June 1996 outpatient treatment record.  Despite consideration 
of such, the examiner concluded that the veteran did not 
currently have tendonitis of the right hand.  Moreover, he 
was unable to attribute the veteran's subjective complaints 
of right hand pain to any identifiable pathology related to 
the veteran's active service.  The claims folder, including 
the service medical records, is otherwise negative for any 
evidence diagnosing a right hand disability attributable to 
service.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for right hand tendonitis, or any disability 
manifested by pain in the joints of the right hand.  As this 
is a case where the preponderance of the evidence is against 
service connection, the benefit of the doubt rule is not for 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107(b)); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); Alemany v. Brown, 
9 Vet. App. 518 (1996).

Two cracked teeth supporting a bridge

The veteran also requests service connection for two cracked 
teeth supporting a bridge.  In particular, he claims he broke 
a tooth while eating in the dining hall during basic 
training.  He states that his treatment was delayed for 7 
months, necessitating an extraction.  He indicates that he 
had a bridge installed by a "general dentist" who had never 
performed the procedure; as a result, he stated that his 
surrounding teeth were cracked and root canals were required.  
He stated that "I now have two 'root canaled' cracked teeth 
supporting a bridge" and indicated that he had resulting 
"pain in the nerves surrounding both teeth."

Here, the Board notes that VA is required to consider a 
veteran's claim under all applicable provisions of law 
whether or not the claimant specifically raises the 
applicable provision.  See Douglas v. Derwinski, 2 Vet. App. 
435 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Liberally construing his statements as required by 38 C.F.R. 
§ 20.202 (2000), the Board finds that he has perfected 
appeals with regard to the issues of service connection for a 
dental condition, both for compensation purposes and for VA 
outpatient dental treatment purposes; thus, both will be 
addressed below.  See Mays v. Brown, 5 Vet. App. 302 (1993).

The veteran's service dental records show that on initial 
dental examination in November 1989, dental caries was noted 
involving numerous teeth, including teeth numbers 29, 30, and 
31.  In February 1990, he sought treatment for a tooth ache 
around tooth number 30.  Panoramic X-ray showed a deep 
restoration close to the pulp.  He was furnished medication 
and advised that if the pain persisted, a root canal would be 
necessary.  In April 1990, he was seen for a chipped right 
molar.  It was noted that he had a large temporary 
restoration in tooth number 30 which appeared to be cracked.  
The assessment was prior deep restoration, failing.  The next 
week, he reported continued pain and the assessment was 
irreversible pitis in tooth number 30 due to previous deep 
restoration or crack.  A root canal was performed.  In 
October 1990, he complained of pain in tooth number 30 with 
chewing.  After his pain continued, tooth number 30 was 
extracted.  In December 1990, he was fitted with a bridge 
between teeth numbers 29 and 31.  On examination in March 
1992, he reported that his bridge was loose, but the dentist 
was unable to see any movement.  In August 1992, he reported 
a history of loose bridge.  Replacement of the bridge was 
accomplished in October 1992.  In November 1993, he 
complained of sensitivity in the area of teeth numbers 29 to 
31.  X-ray examination was negative.  In May 1994, he again 
complained of sensitivity in the area of the bridge as well 
as with chewing.  Examination revealed no periapical 
pathology or inflammation.  The diagnosis was probable 
cracked tooth number 31.  In February 1995, he reported 
continued symptoms.  Examination showed no periapical 
pathology and occlusion appeared adequate.  The diagnosis was 
irreversible pulpalgia and pulpectomies were performed on 
teeth numbers 29 and 30.  Later that month, the veteran was 
noted to be doing well.  The service dental records show that 
he was seen subsequently for unrelated complaints; no further 
complaint or finding pertaining to teeth numbers 29 to 30 was 
recorded.  

Following his separation from service, in October 1995, the 
veteran underwent VA dental examination after he expressed 
concern about a "cracked tooth."  Specifically, he stated 
he had been treated for problems with teeth numbers 29 and 31 
in service and was fitted with a bridge.  He stated that he 
had dull throbbing pain in tooth number 29 and that a 
periodonist had advised him that the tissue around his tooth 
was inflamed.  On examination, the examiner noted that tooth 
number 29 was status post endodontic treatment.  Dental X-ray 
studies showed no abnormality; the tissue around the tooth 
appeared normal.  The examiner indicated that he was unable 
to find any reason for the veteran's pain.  He consulted with 
another dentist who was also unable to find an etiology for 
the veteran's pain.  

With respect to the issue of service connection for a dental 
condition for purposes of compensation, under 38 C.F.R. § 
4.149 (1998), certain dental conditions, including 
periodontal disease, treatable carious teeth, and replaceable 
missing teeth (i.e. with a bridge or denture), are not 
considered disabling, and may be service connected solely for 
the purpose of determining entitlement to VA dental 
examination or outpatient dental treatment under the 
provisions of 38 C.F.R. §§ 17.120 or 17.123.  

Also, under 38 C.F.R. § 4.150, missing teeth can be service 
connected for compensation purposes only if the lost 
masticatory surface cannot be replaced by suitable prosthesis 
and where such loss is, inter alia, due to loss of substance 
of body of maxilla or mandible without loss of continuity.  
38 C.F.R. § 4.150, Code 9913 (2000).  Ratings under section 
4.150 apply only to bone loss through trauma or disease such 
as osteomyelitis and not to the loss of the alveolar process 
as a result of periodontal disease since such loss is not 
considered disabling.  Id., Note.

Here, the Board notes that selected VA regulations governing 
dental claims were revised for purposes of clarification, 
effective June 8, 1999.  The substance of the old and new 
regulations, as applicable to the veteran's claim, remains 
essentially the same.  See 62 Fed. Reg. 8,201 (Feb. 24, 1997) 
(proposed rule), and 64 Fed Reg. 30,392 (June 8, 1999) (final 
rule) (this amendment clarified requirements for service 
connection for dental conditions).  Although it is unclear 
whether the RO considered the change in regulation, the Board 
concludes that this was not prejudicial to the veteran, as 
the change in regulation has no effect on the outcome of his 
claim.  See Edenfield v. Brown, 8 Vet. App. 384 (1995); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, the Board 
finds that it is not necessary to remand the matter for the 
issuance of a supplemental statement of the case concerning 
the regulatory change.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

In this case, there is no basis for compensation for any 
currently-diagnosed dental condition since both the old and 
new regulations clearly provide that treatable carious teeth, 
replaceable missing teeth, and periodontal disease are not 
disabling conditions and may be considered service-connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment.  See 38 C.F.R. § 
4.149 (1998) and 62 Fed. Reg. 8201 (to be codified at 38 
C.F.R. § 3.381 (2000)).  As no compensable dental conditions 
are currently shown, the Board finds that service connection 
for a dental disability for compensation purposes is not 
warranted.  

Likewise, the Board concludes that service connection for a 
dental condition, for purposes of entitlement to VA 
outpatient dental treatment, is not warranted.  Under 
applicable law and regulation, a veteran is entitled to VA 
outpatient dental treatment if he qualifies under one of the 
categories outlined in 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 
17.161 (2000).

Specifically, a veteran will be eligible for Class I VA 
outpatient treatment if he has an adjudicated compensable 
service-connected dental condition.  38 U.S.C.A. 
1712(b)(1)(A); 38 C.F.R. § 17.161(a).  As noted, compensable 
service-connected dental conditions include loss of teeth due 
to loss of substance of the body of the maxilla or mandible 
without loss of continuity.  See 38 C.F.R. § 4.150, 
Diagnostic Code 9913 (2000).  In this case, as set forth 
above, the evidence does not show that he has a service-
connected compensable dental condition.  For example, there 
is no indication that his missing teeth are due to a loss of 
substance of the body of the maxilla or mandible due to in-
service trauma or disease such as osteomyelitis.  Thus, the 
Board finds that the veteran is not eligible for Class I 
dental treatment.  

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
one-time correction of the noncompensable service-connected 
dental conditions may be authorized under certain 
circumstances.  In this case, the veteran's DD Form 214 does 
not bear a certification that he was provided, within the 90-
day period immediately before such discharge or release, a 
complete dental examination and all appropriate dental 
treatment indicated by the examination to be needed.  
However, the record reflects that he was provided dental 
treatment at the Phoenix VA Medical Center in October and 
November 1995; at that time, it was indicated that no further 
treatment was necessary.  

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997).  In essence, 
the significance of a finding that a noncompensable service-
connected dental condition is due to dental trauma, as 
opposed to other causes, is that VA provides any reasonably 
necessary dental treatment, without time limitations, for 
conditions which are attributable to the service trauma, 
whereas other service-connected noncompensable dental 
conditions are typically subject to limitations of one-time 
treatment and timely application after service.  38 U.S.C.A. 
§ 1712; 38 C.F.R. § 17.161.

In this case, there is no evidence that the veteran sustained 
any trauma to the face or mouth in service.  The Board is 
aware that he was afforded significant dental treatment in 
service; however, this fact alone does not provide a basis on 
which to grant his claim.  As noted above, "service trauma" 
does not include the intended effects of therapy or 
restorative dental care and treatment provided during 
service.  VA O.G.C. Prec. Op. No. 5-97.  Thus, in the absence 
of evidence showing that the veteran has a service-connected 
noncompensable dental condition determined to be the result 
of service trauma, the Board finds that he is not entitled to 
Class II(a) VA outpatient dental treatment.  

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d), (e).  Pursuant to 38 U.S.C.A. § 101(32) and C.F.R. 
§ 3.1(y), the term "former prisoner of war" means a person 
who, while serving in the active military, naval or air 
service, was forcibly detained or interned in line of duty by 
an enemy Government or its agents, or a hostile force, during 
a period of war.  In this case, the veteran's DD Form 214 
does not reflect that he was a prisoner of war, nor does the 
veteran advance such an argument.  Thus, he does not meet the 
criteria for eligibility for either Class II(b) or (c) VA 
outpatient dental treatment.

In addition, the veteran does not allege, nor does the 
evidence suggest, that he meets any of the other categories 
of eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 
17.161.  For example, there is no indication that he has a 
dental condition clinically determined to be complicating a 
medical condition currently being treated by VA or that he is 
a Chapter 31 vocational rehabilitation trainee.  In light of 
the foregoing, and based on the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for a dental condition for 
purposes of VA outpatient dental treatment.

In reaching its decision, the Board has considered that since 
the most recent Supplemental Statement of the Case was issued 
in November 1997, Congress passed legislation modifying the 
adjudication of all pending claims.  As noted above, the new 
law revises the former 38 U.S.C.A. § 5107(a) to eliminate the 
requirement that a claimant first come forward with evidence 
to well ground a claim before VA is obligated to assist in 
the developing the facts pertinent to the claim.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to the 
new legislation.  As noted above, VA has already met all 
obligations to the veteran under the new law.  Moreover, the 
veteran has been offered the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and has 
done so.  He was also offered (but declined) the opportunity 
to testify at a hearing regarding his claims.  In view of the 
foregoing, the Board finds that the veteran will not be 
prejudiced by its actions and that a remand for adjudication 
by the RO would only serve to further delay resolution of 
these claims. 



	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for urinary tract stricture with recurrent 
urinary tract infections is denied.

Service connection for tendonitis of the right hand, claimed 
as painful joints in the hand, is denied. 

Service connection for a dental condition (claimed as two 
cracked teeth supporting a bridge), including for the purpose 
of obtaining VA outpatient dental treatment, is denied.



		
	J.F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 14 -


- 1 -


